DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019110707878, filed on 11/05/2019.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Examiner notes the specification includes reference of Chinese Patents 201310019329.8 and 201610308062.8 that has not been included on an IDS.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
Claim 1 recited the limitations throughout the claim “four stand columns I, II, III, and IV …four vertical pull rods I, II, III, and IV …four transverse pull rods I, II, III, and IV…” is suggested to be replaced with “four stand columns …four vertical pull rods …four transverse pull rods …”.
Throughout Claim 5, the recitation of “tube blank” is suggested to be replaced with “preformed tube blank”,
Claim 5 recited in line 7, the limitation “operating left and right horizontal hydraulic cylinders” is suggested to be replaced with “operating a left and a right horizontal hydraulic cylinders”,
Claim 5 recited in line 11, the limitation “operating front and rear high-pressing jacks” is suggested to be replaced with “operating a front and a rear high-pressing jacks”,
Claim 5 recited in line 12, the limitation “inner side planes” is suggested to be replaced with “an inner side planes”,
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited in line 27 the term "small", is a relative term which renders the claim indefinite.  The term " the left vertical hydraulic cylinder and the right vertical hydraulic cylinder are small hydraulic cylinders " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1-7 recited in line 1 the limitation "special hydraulic press" in definite, it is unclear what structure/structures rendered the hydraulic press to be special.
Claim 1 recited in line 27 the term "the left vertical slider and the right vertical slider are both case structures” is indefinite, it is unclear what the recitation of case structure defined to be.
Claim 1 in lines 7-8, recited the limitations “the front and rear ends of left and right stepped surfaces of the lower cross beam and the upper cross beam”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in line 10, recited the limitations “the vertical direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in line 14, recited the limitations “the horizontal direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in lines 15-16, recited the limitations “the left-right direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in line 43, recited the limitations “the upper plane of the lower cross beam”. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 in line 44, recited the limitations “the upper plane of the worktable ”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 in line 5, recited the limitations “the left-right direction”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 in lines 5-6, recited the limitations “the front-rear direction”. There is insufficient antecedent basis for this limitation in the claim.
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Further Examiner notes the above listing of 35 U.S.C.112 rejections are not conclusive, Applicant is required to review all of the claims for compliance to 35 U.S.C. 112 so as to facilitate a clear understanding of the claimed invention.
Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art is George US Publication (2004/0200550), discloses some of the limitation of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 8, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725